Citation Nr: 1534122	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-10 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia (previously claimed as a nervous condition).


REPRESENTATION

Appellant represented by:	Scott Kleiman, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In his April 2011 Substantive Appeal, VA Form 9, the Veteran requested a videoconference Board hearing.  The requested hearing was conducted in June 2013 by the undersigned.  A transcript is associated with the claims file.

In July 2014, the Board remanded the claim for additional development.  It has been returned to the Board for adjudication.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA treatment records and the June 2013 hearing transcript, are relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should also take into consideration the existence of this electronic record.


FINDING OF FACT

The most persuasive evidence of record shows the Veteran's acquired psychiatric disorder did not manifest during, or as a result of, active military service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in an April 2010 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The July 2010 rating decision reflects the initial adjudication of the claim after issuance of the letter.  Hence, the April 2010 letter met the VCAA's timing of notice requirement.

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issues on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Moreover, the record fails to show harmful error under Bryant as the development (medical examination, nexus opinion, and obtaining records) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, the June 2013 hearing transcript, and statements from the Veteran and members of his family.  In addition, the Board sought to obtain records from the Social Security Administration (SSA) as well as records the Veteran identified from his period of active service at the Great Lakes Naval Training Center.  However, negative responses were received.  In addition, the Veteran was asked to provide additional information regarding any treatment he received at either the Great Lakes Naval Training Center or at the University of Pennsylvania in September 2014.  He did not provide a complete response.

In that vein, the Board finds that there has been substantial compliance with the previous Board remand.  The remand required the RO to attempt to obtain treatment records from the Great Lakes Naval Training Center and from the University of Pennsylvania.  The requests were made in September 2014 and February 2015.  (The Board is satisfied from a review of all 3101s that a search for psychiatric treatment records from Great Lakes Naval Training Center was properly requested and properly conducted however phrased by NPRC and the RO.)  In addition, as noted, the Veteran was asked to supply additional information and he did not do so.  The Veteran did not receive separate notice of the negative search results for SSA records and service mental health records; however, the Board finds that the Veteran was not prejudiced because he received such notice in the March 2015 supplemental statement of the case.  The Veteran was notified that he could respond to the supplemental statement of the case in the March 2015 notice of decision letter.   The Veteran was notified in the April 2015 RO notice of certification of appeal to the Board that he could submit additional evidence in support of his claim.  The Veteran was notified in the April 2015 Board notice of receipt of appeal that he could submit additional evidence in support of his claim.  Thus, it is reasonable for the Board to assume that if the Veteran had SSA records and records from the Great Lakes Naval Training Center in his possession that were supportive of his claim, he would have submitted the records.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (explaining that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand).  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claim is now ready for appellate review.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for an acquired psychiatric disorder on the basis that it began or is related to his period of service, including experiences he has reported experiencing in Guam and aboard the U.S.S. Ranger.  He contends that his disorder was caused by traumatic events, such as his experience of two typhoons in Guam and an engine room fire aboard the U.S.S. Ranger.  

The Veteran was afforded a VA examination in conjunction with his claim in March 2010.  At that time, the examiner confirmed a diagnosis of schizophrenia, undifferentiated type and assigned a GAF score of 35.  The examination revealed the severity of the Veteran's psychiatric symptoms, but an opinion was not requested.  

The Veteran submitted a private psychological examination from May 2010.  The examiner reviewed the Veteran's DD 214 and the March 1991 VA examination report in conjunction with the examination and evaluation.  The examiner noted the Veteran's difficulties he experienced as a child including being the target of bullying and the high levels of stress and anxiety that the Veteran experienced as a result.  The examiner stated that the Veteran's ability to handle daily stressors and his coping skills, "never available to him as a youth and the continuous negative stress to which he was exposed in the military" are at least as likely as not to create symptoms of anxiety.  The examiner noted that the Veteran was vulnerable and isolated.  Finally, the examiner stated that there is "clear evidence" that the Veteran's military experience provided "fertile grounds for the inception of anxiety and what is later diagnosed as schizophrenia."

The Veteran was afforded a VA examination in March 2013 concerning his claim of service connection for an acquired psychiatric disorder.  The examiner reviewed the entire claims file, including the service treatment records.  The examiner noted that the Veteran's symptoms include anxiety; suspiciousness; panic attacks that occur weekly or less; flattened affect; intermittently illogical, obscure, or irrelevant speech; difficulty understanding complex commands; impaired judgment; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; persistent delusions or hallucinations; neglect of personal appearance and hygiene; and intermittent inability to perform activities of daily living.  The examiner confirmed the diagnosis of schizophrenia, chronic, undifferentiated type and assigned a GAF score of 35.

The examiner provided an opinion that it is less likely than not that the Veteran's schizophrenia was caused by or incurred while he was in service.  The examiner opined that the Veteran's schizophrenia onset appeared to have begun after his service time.  He noted that his first documented psychiatric treatment was in 1968, three years after he was discharged from active duty service.  Further, he indicated that there is not any evidence that the Veteran had a psychiatric problem before entering service.  Thus, the examiner stated that the Veteran's schizophrenia was also not aggravated by the stressors in the military.  The examiner conceded that the Veteran reported interpersonal problems, but he also reported being bitter about having to continue his service in the Navy and he regretted entering the Navy after he enlisted.  The Veteran denied mental problems during his entrance examination, and his evaluations during service did not delineate any psychological problems.  The examiner further stated that the Veteran performed poorly at his job and seemed not to care about his performance in duty.  The examiner also recognized that the Veteran stated that he was seen by a psychiatrist while in training, but noted that there was no documentation that he ever saw a psychiatrist or received any treatment while in service for psychiatric problems.  

Based on the above, the Board finds that a preponderance of the evidence is against a finding that the Veteran's psychiatric disorder is related to his service.  In so concluding, the Board finds the March 2013 VA examination to be most persuasive in determining whether the Veteran's schizophrenia is related to service.  The Board notes that the March 2013 VA examiner reviewed the Veteran's claims file and medical history and conducted an examination of the Veteran before confirming the schizophrenia diagnosis.  A review of the 1968 record shows that the Veteran reported seeing a psychiatrist only once in service and in connection with the Veteran's inability to learn how to swim.  

The Board recognizes that the May 2010 private opinion linked the Veteran's current schizophrenia to service.  However, the Board finds that this opinion is based on the Veteran's reported history rather than the physician's review of the Veteran's claims file, including service treatment records and service personnel records, which contain relevant information regarding the Veteran's medical and lay history.  Notably, the physician appears to suggest that the Veteran entered service with psychiatric problems and at the same time suggests that the Veteran's psychiatric problems had their onset in service.  For these reasons, the Board does not find the opinion persuasive.  

The Board notes that the only other contrary opinion of record comes from the Veteran himself, who maintains that his schizophrenia is related to his period of active service.  Although lay persons are competent to provide opinions on some medical issues, determining the etiology of his acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report psychiatric symptoms, any opinion regarding the nature and etiology of his schizophrenia, to include its etiology, requires medical expertise that the Veteran has not demonstrated.  See Jandrea v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his acquired psychiatric disabilities are related to service.
The record also shows that the Veteran has been assisted by a family member who is a registered nurse.  The specialty has not been identified and in any event, the VA examiner opinion is more probative for reasons set forth above. 

Further, while the Board recognizes that the Veteran contends he has experienced symptoms of his schizophrenia since service, the most probative evidence regarding the Veteran's treatment for the schizophrenia indicates that he did not seek treatment for the disorder until three years after service.  The Veteran's service treatment records are silent as to any complaints regarding any psychiatric symptoms.  It is important to point out that the Board does not find that the Veteran's lay statements of continuity of his symptoms lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent with the other lay and medical evidence of record, which fail to show complaints of psychiatric symptoms until three years after discharge from active military service.  As noted above, a review of the 1968 record shows that the Veteran reported seeing a psychiatrist only once in service and in connection with the Veteran's inability to learn how to swim.  The Board finds that the evidence contemporaneous to the Veteran's service more probative regarding the Veteran's health status due to its proximity to service as opposed to recollections made years after the fact. 

For the reasons set forth above, in regard to continuity of symptoms, the Board finds that the Veteran's acquired psychiatric disorders are properly afforded such consideration, as psychoses is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, due to the finding that there is no probative evidence of continued psychiatric symptoms after service, service connection based on continuity of symptomatology is not warranted.

Lastly, there is no credible evidence of record that the Veteran's psychosis or symptoms of psychosis manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran began seeking treatment for his acquired psychiatric disorder and symptoms three years after his discharge from active duty service.  

For all the foregoing reasons, the Board finds that the claim for service connection of an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


